DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an electrical discharge machining control unit configured to perform electrical discharge machining by applying voltage to the discharge gap while moving the wire electrode relative to the workpiece according to a machining program and a machining program” in claim 1.  The word “unit” is a generic placeholder followed by the functional phrase of “configured to perform electrical discharge machining by applying voltage to the discharge gap while moving the wire electrode relative to the workpiece according to a machining program and a machining program” that does not recite sufficient structure in the functional phrase to perform the function.  The preceding phrase “electrical discharge machining control” is non-structural. The disclosed embodiment in the specification is element 32, that is only described as an “electrical discharge machining control unit that is part of numerical control device 30 that includes a processor (unidentified) such as CPU (unidentified) and a memory (unidentified, see page 6, lines 10-17) .  Another such limitation is “an approach section identifying unit configured to identify an approach section in a machining path for the wire electrode with respect to the workpiece, based on the machining program” as recited in claim 1.  The word “unit” is a generic placeholder followed by the functional language of “configured to identify an approach section in a machining path for the wire electrode with respect to the workpiece, based on the machining program” that does not recite sufficient structure to perform the function.  The disclosed embodiment in the specification is an approach section identifying unit (element 34) that is part of numerical control device 30 that includes a processor (unidentified) such as CPU (unidentified) and a memory (unidentified) (see page 6, lines 10-17). Another such limitation is “an adjustment unit configured to adjust the machining condition based on a preset adjustment ratio” as recited in claim 1. The word “unit” is a generic placeholder followed by a functional phrase of “configured to adjust the machining condition based on a preset adjustment ratio” that does not recite sufficient structure to perform the function.  The preceding word “adjustment” is non-structural.  The only disclosed embodiment in the specification is element 36 (see page 6, lines 15 and 16) that is part of numerical control device 30 that includes a processor (unidentified) such as CPU (unidentified) and a memory (unidentified) (see page 6, lines 10-17).  Another such limitation in claim 2 is “first operation unit through which a ratio specified by an operator is input”.  The word “unit” is a generic placeholder followed by the functional phrase of “through which a ratio specified by an operator is input” that does not recite sufficient structure in the phrase to perform the function.  The disclosed embodiment in the specification is element 26a (see page 6, lines 3-10) that may be provided in the numeric control device (element 30).  It is disclosed that the numerical control device (element 30) can include a processor (unidentified) such as CPU (unidentified) and a memory (unidentified) (see page 6, lines 10-17).  Another such limitation in claim 2 is “a first setting unit configured to set the ratio as the adjustment ratio”.   The word “unit” is a placeholder followed by the functional phrase of “configured to set the ratio as the adjustment ratio” that does not provide sufficient structure to perform the function.  The word “unit” is a generic placeholder followed by the functional phrase of “is configured to perform electrical discharge machining control from the start of cutting up to a preset adjustment distance, in the approach section, using the adjusted machining condition” that does not recite sufficient structure to perform the function.  The preceding phrase “first setting” is non-structural.  The only disclosed embodiment is element 38a (see page 6, line 16) that is part of numerical control device (element 30) that includes a processor (unidentified) such as a CPU (unidentified) and a memory (unidentified) and runs a program(unidentified) stored in the memory (see page 6, lines 10-12).   Another such limitation in claim 4 is a “second operation unit through which a distance specified by an operator is input”.   The word “unit” is a generic placeholder followed by the functional language of “through which a distance specified by an operator is input” that does not recite sufficient structure to perform the function.  The only disclosed embodiment is element 26b (see page 6, line 5.  The operation unit 26 may be included in numerical control device (element 30) that includes a processor (unidentified) such as a CPU (unidentified) and a memory (unidentified) and runs a program(unidentified) stored in the memory (see page 6, lines 10-12).    Another such limitation in claim 4 is “a second setting unit configured to set the distance as the adjustment distance”. The word “unit” is a placeholder followed by the functional phrase of “configured to set the distance as the adjustment distance” that does not recite sufficient structure to perform the function. The only disclosed embodiment is second setting unit (element 38b, see page 6, line 16).  The second setting unit may be included in numerical control device (element 30) that includes a processor (unidentified) such as a CPU (unidentified) and a memory (unidentified) and runs a program(unidentified) stored in the memory (see page 6, lines 10-12).    
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 1 it is considered that the “approach setting identifying unit configured to identify an approach section in a machining path for the wire electrode with respect to the workpiece, based on the machining program” can be performed by a computer implemented function. But the instant application does not disclose the algorithm for identifying the approach section. See MPEP 2181 II B.  The structure corresponding to a 35 U.S.C. 112(f) claim limitiation for a computer- implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. See  Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech, F. 3d at 1333, 86 USPQ2d at 1239.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Since no algorithm is disclosed in the specification for the phrase “approach setting identifying unit configured to identify an approach section in a machining path for the wire electrode with respect to the workpiece, based on the machining program” it is considered that claim 1 is indefinite.  Claims 2-5 are indefinite since they depend from claim 1.
Allowable Subject Matter
Claims 1-5 are allowable over the prior art of record, but have been rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).
Claims 6-10 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ogata et al. in U.S. Patent Application Publication No. 2004/0178179 discloses rough and finish machining with different approach points.  Sato et al. in U.S. Patent No. 6,897,397 and Hiraga et al. in U.S. Patent No. 7,888,617 discloses wire electric discharge machining apparatus and methods of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761